SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported) January 29, 2008 MAX NUTRITION, INC. (Exact name of Registrant as specified in its charter) Nevada 333- 141327 26-0162321 (State or other jurisdiction of incorporation or organization) (Commission File number) (IRS EmployerIdentification No.) c/o American Union Securities 100 Wall St. 15th Floor New York, NY 10005 (Address of principal executive offices) (Zip Code) 212-232-0120 (Registrant’s Telephone Number, Including Area Code) 8531 Santa Monica Blvd., West Hollywood, CA 90069 (Former Address If Changed since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation for the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry Into a Material Definitive Agreement. Item 2.01 Completion of Acquisition or Disposition of Assets. Item 5.01 Changes in Control of Registrant. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Item 9.01 Financial Statements and Exhibits. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Report on Form 8-K contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the biotech industry as it relates to animal feed and fertilizer, worldwide economics and the Company itself. Statements, including without limitation, those related to: future revenue, earnings, margins, growth, cash flows, operating measurements, tax rates and tax benefits; expected economic returns; projected 2008 operating results and dividend rates;achievement of the Company vision; future growth or success in specific countries, categories or market sectors; liquidity; capital resources and market risk are forward-looking statements. In addition, words such as "anticipates," "believes," "estimates," "expects," "forecasts," "intends," "is likely," "plans," "predicts," "projects," "should," "will," variations of such words and similar expressions are intended to identify forward-looking statements. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions ("Risk Factors") that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. Our historical operating results are not necessarily indicative of the results that may be expected in the future. The Risk Factors included here are not exhaustive. Other Risk Factors exist, and new Risk Factors may emerge from time-to-time, that may cause actual results to differ materially from those contained in any forward-looking statements. Given these risks and uncertainties, investors should not place undue reliance on forward-looking statements as a prediction of actual results. Furthermore, the Company undertakes no obligation to update, amend or clarify forward-looking statements, whether as a result of new information, future events or otherwise. Overview On January 29, 2008, a closing (the “Closing”) was held pursuant to an Agreement and Plan of Reorganization, dated as of January 29, 2008, (the “Agreement”) by and among the Company, Nicholas Stone (the “Control Stockholder”) and American Spring Pharmaceutical, Inc., a Delaware corporation (“ASPI”).Pursuant to the Agreement, ASPI purchased an aggregate of 7,700,000 shares of the 10,000,000 shares of the Company’s issued and outstanding stock for $183,000.00 or approximately $0.0238 per share and ASPI’s transfer of 100% of the issued and outstanding shares of Gansu Biology Science and Technology Stock Co., Ltd (“GDBS”) to the Company in exchange for 20,000,000 shares of the Company’s common stock.Upon completion of the transaction, ASPI, will distribute the 27,700,000 shares of Company common stock it received from the Company and the Company’s principal shareholder to its shareholders, pro rata.Nicholas Stone has agreed to indemnify the Company and ASPI and its shareholders against any liabilities arising out of any breach of the Agreement by the Company. ASPI is the owner of all of the issued and outstanding shares of GDBS, a corporation organized under the laws of the People’s Republic of China (“PRC”) and a developer, producer and marketer of additives for fertilizers and animal feed that have been enhanced through the addition of particular bacteria. Under the terms of the Agreement, all of the present officers and directors of the Company resigned and Qi Jinjun, the Chairman and CEO of GDBS, became the sole officer and director of the Company.The Agreement required that the Company complete the disposition of all of its “Max Nutrition” assets prior to closing. The consummation of the Closing is subject to the Company completing its Annual Report on Form 10-KSB and the initiation of a certain level of quotations in the Company’s common stock. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of the Company's common stock as of January 29, 2008 by (i) each of our Directors, (ii) each of our Executive Officers, (iii) each person who is known by us to own beneficially more than 5% of the common stock; (iv) all Directors and Officers as a group; and all persons receiving shares in connection with the Closing. -1- Number of Percentage of Name and Address (1) Shares Class Qi Jinjun (2) 11,520,000 38.40 % Dasheng Trading Co. Ltd (2) 6,504,000 21.68 % Zhang Leshan 3,000,000 10.00 % Zhao Shirong 1,488,000 4.96 % Hou Bingqian 1,488,000 4.96 % Warner Technology & Investment Corp. 18 Kimberly Court East Hanover, NJ 07936 400,000 1.33 % American Union Securities, Inc. 100 Wall Street 15th Floor New York, NY 10005 900,000 3.00 % Huaqin Zhou 1,200,000 4.00 % Xiaojin Wang 1,200,000 4.00 % Gary B. Wolff, P.C. 485 Madison Avenue New York, NY 600,000 2.00 % All officers and directors as a group (1) one person. (2) 18,024,000 60.10 % (1) Unless otherwise indicated, the address of all shareholders is c/o GDBS, Bldg B, 17th Floor, Century Plaza, Qingyang Rd., Lanzhou, Dansu Province, PRC. (2) Dasheng Trading Co. Ltd., is owned by Qi Jinjun.Shares owned by Qi Jinjun do not include shares owned by Dasheng Trading Co. Ltd. There are no family relationships among the former shareholders of ASPI, except that Dr. Huakang Zhou is the chairman of the board and a majority shareholder of Warner Technology & Investment Corp. Xiaojin Wang is the wife of Dr. Huakang Zhou. These shares were issued in reliance on the exemption afforded by section 4(2) of the Securities Act of 1933, as amended, as a transaction by an issuer not involving any public offering. Each of the recipients of stock has executed a letter evidencing his investment intent. The share certificates will bear an appropriate restrictive legend and stop transfer instructions will be maintained with the Company’s transfer agent. After the Closing the Company has 30,000,000 shares of common stock outstanding. -2- BUSINESS General By reason of the closing under the Agreement, Gansu Dasheng Biology Science and Technology Stock Co., Ltd. (“GDBS”) became the wholly owned subsidiary of the Company and is the only operating subsidiary of the Company.GDBS was incorporated on October 16, 2002, in Lanzhou City, Gansu Province, with a registered capital of RMB 32.08 million Yuan (equivalent to $3,876,000 at the date of formation), under the laws of the People’s Republic of China (“PRC”). GBDS engages in developing, manufacturing and marketing artificial and high-efficiency microorganisms (“AM/HM”) based biological bacterial blends which are incorporated into fertilizers and livestock feed. In January 2004, GDBS acquired an 80% interest of Lüshen Bio-tech Co., Ltd. (“Lüshen”) from an independent third party for RMB0.8 million (equivalent to $96,659 at date of acquisition). Lüshen was incorporated on October 12, 2000, in the City of Haikou, Hainan Province, under the laws of the PRC. Lüshen engages in developing, manufacturing and marketing AM/HM- based biological bacterial blends. In December 2005, GDBS acquired a 60% interest of Elemiss Food Co., Ltd. (“Elemiss”) from an independent third party for RMB3.0 million (equivalent to $371,738 at date of acquisition). Elemiss was incorporated on November 25, 2002, in the City of Yangling, Shaanxi Province, under the laws of the PRC. Yangling is the locus of China’s first and only Agricultural High-Tech Demonstration Zone. Elemiss engages in developing, manufacturing and marketing AM/HM-based biological bacterial blends, food additives and nutritional products. The above entities, as combined, are hereinafter referred to as “Dasheng”, “GDBS” or the “Company”. PRODUCTS Overview The Company’s current product mix includes AM and HM based biological bacterial blends for both livestock feeding and crop cultivation; Bulgarian lactobacillus livestock feed additives, and biological preservatives. Principal products (1)AM/HM-based biological bacterial blends The Company has developed two categories of AM/HM-based biological bacterial blends, one for crop cultivation, and the other for livestock feeding. These bacterial blends, composed of the Company’s proprietary and specially cultivated strain solution, Bulgaria lactobacillus, beer microzyme, and dark red spirilla, among other ingredients, can, in the opinion of management, substantially increase the beneficial microorganism colonies in soil and livestock feed, while inhibiting the reproduction of harmful fungi and putrefactive bacteria, and are intended to improve nutrient absorption, and reduce crop and livestock diseases. Management believes that the metabolites and mycelia generated by the above beneficial bacterial blends can also help decompose residual pesticide and other accumulated toxic matters, while increasing the organic nutrient content in soil and feed and thereby lead to higher meat and crop yields. (2)Bulgarian lactobacillus livestock feed additive This feed additive is intended to soften the livestock feed and restrain the growth and reproduction of pathogenic bacteria, while supplying beneficial nutriments such as organic acid, vitamins, enzyme, antibiotics, mycelium protein, as well as other growth-enhancing substances, thereby balancing the nutrients in the feed. (3) Biological preservatives When applied to animal specimens, the nontoxic, colorless, and side-effect free liquid helps preserve superior quality specimens for scientific research. When sprayed on agricultural produce, it can preserve the freshness under normal atmospheric and temperature conditions. Products in development The Company is currently developing such products as bio-organic fertilizer, AM-based condensed biological liquid fertilizer, AM foot lotion and AM nutraceuticals. Production capacity The Company’s Lanzhou plant has a designed AM-/HM-based biological bacterial blends output capacity of 2,000 metric tons per year, including 1,400 metric tons for crops and 600 metric tons for live stock feeding. The actual AM output in 2007 was 545.15 metric tons; HM 81.31 metric tons. Lüshen has a designed AM/HM output capacity of 1,700 metric tons per year, including 50% of AM and HM each, and preservatives output capacity of 40 metric tons per year. The actual AM output in 2007 was 712.22 metric tons, HM 833.19 metric tons, and natural biological preservatives 16.84 metric tons. Elemiss has a designed output capacity of 1,200 metric tons per year, and the actual output for 2007 was 913.03 metric tons. Intellectual properties & other certifications The Company is the proprietary owner of two national patents: “A preparation method for preservative used for animal specimens” (patent No. ZL 88105221.3) and “A manufacturing method for Sheep's placental extract” (patent No. ZL 03134402.X). The Company is also expecting approval of a third national patent for “A preparation method for special yield- and quality-enhancing bacterial blends” (application No. 2005100857129). The Company is the proprietary owner of two trademarks: DSTM (trademark No. 1684077) and Lüshen BiotechTM (trademark No. 1969521).No assurance is given that these patents will provide meaningful protection to the Company in the event of any infringement or alleged infringement or that a court will not find that these patents infringe upon any patents held by others. Dasheng obtained ISO-9001quality management systems certification for its AM & HM-based bacterial blends manufacturing process in July 2007. In September 2002, DS AM biological bacterial blends and DS Bulgarian lactobacillus live stock feed additive were certified by the China Green Product Development Center as a “Grade A Green Food Raw Material”, with which the Company is eligible to put “Green Food” label on its feed additives. In October 2004, DS AM-based biological bacterial blend was certified as an additive in microbial fertilizer by the Ministry of Agriculture. -3- RESEARCH & DEVELOPMENT The Company maintains research partnerships with the Beijing Central Research Lab, Gansu DS Bio-Engineering Institute in Lanzhou and Hainan Lüshen Bio-Engineering Lab. These three parties carry out R&D projects through collaboration with Lanzhou University College of Life Sciences, Lanzhou Agricultural University, and Chinese Academy of Agricultural Science. The three labs develop new products such as bio-organic fertilizers for potato, corn and rice cultivation, organic foliar fertilizers, AM-based concentrated biological liquid fertilizers, pig feed additive, AM foot lotion, and AM cosmetics. The Company maintains a first right of refusal to purchase all new research results for exclusive proprietary use. PRODUCTION FACILITIES & EQUIPMENT Manufacturing Plants The manufacturing plant at 116 Wanxi Road, Lanzhou, Gansu Province covers a total area of 46,400 sq meters, with a net use area of 26,300 sq meters. The Company’s manufacturing plant located at Hongming Farm in Haikou City, Hainan Province, occupies an area of 22,142 sq meters, with a net use area of 6,940 sq meters, including 4,100 sq meters of office and workshop space. The Company’s manufacturing plant located at West Xingyang Road, Yangling County, Shaanxi Province, covers an area of 8,600 square meters, with a net use area of 2,600 square meters, including 2,000 square meters of office and workshop space The Company owns each of its facilities free of any mortgage. Key equipment The principal equipment used in the production process includes (1) Twenty two 20m3 stainless steel aerobic fermentation tanks; (2)Thirty Five Hundred220-Liter anaerobic fermentation barrels; (3)Four 1,500kg/hour aseptic automatic filling lines; in addition to (4) water purification equipment; and (5) lab testing equipment. Substantially all of the equipment described above used was purchased between 2001 and 2002. All the Company’s three manufacturing plants have unconstrained access to utilities including water, electricity, gas and communication infrastructure to meet their production needs. MATERIALS SUPPLY The principal materials needed for production include bacterial stock solutions, culture medium, and microzyme. The original strain stock solutions used in production are developed inthe Beijing Central Research Lab, and supplied to the Company through Dasheng Trading Co., Ltd. The Company then develops and reconstitutes bacteria from the original stock solutions (“mother bacteria”), and redistributes the mother bacteria solutions to the three manufacturing plants in Lanzhou, Yangling and Haikou.While Dasheng Trading Co. Ltd. has been a principal supplier to the Company (See “Risk Factor – Principal Supplier”), management intends to reduce its reliance on this related supplier in the future. Other raw materials used in the three manufacturing plants include honey, sugar, and fermentation agents. The Lanzhou plant purchases these raw materials from Dasheng Trading Co., Ltd., while the Yangling and Haikou plants both purchase them locally.Management believes that there are adequate alternative sources of supply for each of these raw materials. -4- AM/HM PRODUCTION PROCESS The following diagram demonstrates the typical production process of the AM-/HM- based bacterial blends. -5- EMPLOYEES The Company currently has 652 full time employees, including 236 at the Company headquarters in Lanzhou, 279 in Lüshen, and 137 in Elemiss. In total, 4% hold management positions, 10% in administrative positions, 7% in R&D, 22% in sales & marketing, and the remaining 57% on the production line. The average age of these employees is 33 years. 60% of the employees have at least a junior college degree.The Company purchases pension insurance, medical insurance and unemployment insurance for all full time employees in accordance with China’s Labor Law.The Company’s employees are not represented by a collective bargaining unit. Management considers the Company’s relationships with its employees to be satisfactory, and management believes that should the Company require additional employees at any of its facilities that it will be able to meet its needs from the locally available labor pool. COMPETITION 1. Domestic bio-fertilizers and livestock feed additives market The Company’s main competitors include Jiangxi Tianyi Bioengineering Development Co., Ltd., Guangxi Nanguochun Bioengineering Development Co., Ltd., Shaanxi Bodisen Bioengineering Co., Ltd., Chengdu Nengsheng Biotech Co., Ltd., and Dalian Sanke Tech (Group) Co., Ltd. Management believes that the Company’s AM/HM-based bacterial blends and Bulgarian lactobacillus live stock feed additive have the following competitive advantages: a. The Company’s products are fully decomposable, non-toxic, non-hazardous, and pollutant-free; b. The Company’s AM/HM bacterial blend consists of over 30 different types of effective and viable bacteria, including a special bacterium that facilitates the co-existence of all the bacterial strains. The total number of effective and viable bacteria in the Company’s products far exceeds the national standard of 1x 108; c. The Company has developed AM/HM bacterial blends for crop cultivation and livestock feeding purposes. Within each of the two categories, the Company has further developed narrow-spectrum bacterial blends for specific uses, such as for use on certain crops, livestock, and fishery. The Company also adjusts its AM/HM bacterial blends for the climate and soils of northern, central and southern China; d. Tests conducted by the Company indicate that the use of AM/HM bacterial blends for crop cultivation significantly reduces the use of fertilizers, inhibits pests, improves soil quality, while enhancing crop output. Tests conducted by the Gansu Provincial Product Quality Control Institute also indicate that use of AM/HM bacterial blends for livestock significantly lowers the cholesterol and fat levels, while significantly increasing the protein level in the meat; e. AM-/HM-based bacterial blends have super stable physical-chemical properties and low pH value, with normal temperature shelf life of over a year; f. The Company is the proprietary owner of the core technologies used in the manufacturing process. It has also obtained official certifications including National Fertilizer Certificate, National Green Product Certificate, National Feed Additive Certificate, for its products. 2. Domestic biological preservatives market The Company’s major competitor is Chengdu Huataier Bioengineering Co., Ltd. In comparison with similar products manufactured by its competitor, the Company’s biological preservatives have the following advantages: a. can be applied under normal temperature and atmospheric conditions; b. is a wide-spectrum preservative that can be applied to fruits, vegetables, forestry, as well as foodstuff; c. can achieve better or the same effect with relatively small dosage, and at a lower cost. The Company seeks to compete in the marketplace by offering superior products at comparable prices. MARKETING & SALES The Company sells its products through a combination of direct and indirect selling methods. It currently employs 142 full time sales professionals, including 40 at the Company headquarters in Lanzhou, responsible for northern China, 72 in Haikou, responsible for southern China and 30 in Yangling, responsible for central China. The Company has set up 13 regional sales companies throughout China, which markets the Company’s products through a network of 21 provincial level general distributors and 80 city/county level distributors. The Company employs a target-profit pricing method. The headquarters in Lanzhou determines the target profits for each of the three manufacturing plants, which in turn work directly with general distributors to determine the prices of each of the product series sold into the local distribution channel. In an effort to provide expedient services and save on shipping costs, the Company has set up a repackaging center in Yangling, Shaanxi Province, where China’s first and only Agricultural High-tech Demonstration Area is located. The Company is also making active efforts to expand into the international markets, having signed distribution contracts with agencies in Sydney, Australia, and New York as of December 2007. The major customers of the Company are a variety of institutional buyers, including state-owned farms and plantations, fertilizer and feedstock manufacturers, agricultural supplies companies, and agrotech research institutes across China. .The Company does not depend on any particular customer for sales of its AM/HM and Bulgarian lactobacillus feed additive. In the last fiscal year, roughly one quarter of the Company’s biological preservative sales was made to Hainan Provincial Medical Institute, and another 17.5% to Hainan Wushi Farm. The loss of these customers could have a material adverse effect on the Company’s business. Management believes that the use of hazard-free biological preservatives will become more widespread and the Company will be able to sell preservatives to a wider array of customers, thereby significantly lower its dependence on any single customer. Within the Company’s agricultural markets, a significant portion of the required sales effort includes providing customers with follow-up analysis regarding the efficacy of the Company’s products.The Company’s future growth is dependant upon the Company being able to provide this type of benefit analysis to its customers and the Company intends to increase the number of its staff capable of providing such information as a part of its marketing effort. -6- BACKLOG The Company does not have any backlog. Environmental Matters The Company’s operations are in full compliance with national, provincial or local provisions which have been enacted or adopted regulating the discharge of materials into the environment The Company does not use any raw materials that are or can be regulated or may be deemed hazardous under certain national, provincial or local regulations with respect to the environment. Nor does the production process itself generate any unusual hazardous substance that do not meet the national, provincial or local environmental regulatory requirements. LEGAL PROCEEDINGS The Company is not party to any legal proceedings. MANAGEMENT Qi Jinjun, Chairman and CEO, aged 40, is an entrepreneur with nearly 20 years of experience in agrotech research and agribusiness management.Mr.Qi started his career as a technician at the Agrotech Extension Station in Pengyuan County, Gansu Province in 1988. In 1994, he founded Gansu Xingshun Trade Co., Ltd., which four years later acquired the then state-owned Lanzhou Anning Food Factory to form the predecessor of the Company. Mr. Qi was instrumental in the development and commercialization of the Company’s key products, AM/HM-based biological bacterial blends and Bulgarian lactobacillus live stock feed additive. He is the author of 18 papers on agricultural technologies. Among his other engagements, Mr. Qi is a Vice Chairman of the Gansu Chapter of the All China Youth Federation, a deputy to the Gansu Provincial People’s Political Consultative Conference, a Vice Chairman of the Gansu Private Technological Enterprises Association. Mr. Qi has a bachelor’s degree in Agricultural Sciences from Gansu Agricultural University, and a master’s degree in management from Lanzhou University. He is currently pursuing a joint EMBA degree by Tsinghua University in Beijing, China, and the Australian National University in Canberra, Australia. RISK FACTORS Acceptance of Products. The Company is marketing an array of patented and proprietary non-hazardous fertilizers and livestock feed products.Alternative products exist for each the Company’s products.These alternative products are frequently petroleum based and have a proven track record.In order to continue its sales growth, the Company must convince potential customers of the benefits of its products. Potential Competing Products may Make our Products Obsolete. While Management believes that the Company’s products are the leading edge within their market and offer significant advantages over their competitors, we cannot predict whether further advances in biotechnology will render the products we offer obsolete. Suppliers. The Company's ability to competitively price its products depends on the cost of its raw materials including bacterial stock solutions, culture medium, and microzyme.In recent periods, a principal shareholder of the Company, Dasheng Trading Co., Ltd., which is owned by another principal shareholder Qi, Jujin, has also been our principal supplier.We purchased 58.4% of our raw materials from Dasheng TradingCo. Ltd. for the three months ended September 30, 2007.Management is aware of the potential for conflict inherent in such transactions.Since many of our raw materials are available from other sources, management intends to reduce our reliance on Dasheng TradingCo. Ltd. in the future. Customers. The major customers of the Company are a variety of institutional buyers, including state-owned farms and plantations, fertilizer and feedstock manufacturers, agricultural supplies companies, and agrotech research institutes across China.While generally the Company does not depend on any particular customer for a large portion of its revenues, occasionally, as new products are introduced, one customer will account for a large portion of the Company’s sales.In particular, in the 2006 fiscal year, roughly one quarter of the Company’s preservative sales was made to Hainan Provincial Medical Institute, and another 17.5% to Hainan Wushi Farm. The loss of these customers could have a material adverse effect on the Company’s business. Management believes that the use of hazard-free biological preservatives will become more widespread and the Company will be able to sell preservatives to a wider array of customers, thereby significantly lower its dependence on any single customer. -7- Implementation of Growth Strategy. As part of its growth strategy, the Company seeks to expand its every aspect of its business.The Company will expand its production capacity through the acquisition of new equipment and increase its sales and marketing effort by hiring additional personnel to perform efficacy tests for its customers.If the Company is unable to grow in a controlled an organized manner, it may experiences disruptions in supply, production or marketing which impair its customer goodwill and are detrimental its long term results. Government Regulation. The Company's business is affected by changes in government and regulatory policies in China and while management does not believe that these regulations presently have a material effect on the Company, the future of governmental regulation is impossible to predict. Retaining and Attracting Qualified Personnel. The Company is dependent on the efforts and abilities of its sole officer and director, Qi Jinjun.While we believe that Mr. Qi can presently mange the Company’s affairs without additional officers and directors, as the Company grows, it is likely to need to hire additional management personnel.Accordingly, the Company’s future success is dependant both on retaining Mr. Qi, who does not have any employment agreement with the Company, and on its ability to identify, attract and retain additional qualified management personnel.Competition for such employees in the biotech industry is intense and failure to retain or attract key employees could adversely impact the Company. The Company may not be entitled to certain benefits that it receives from the Chinese Government. As a manufacturer of fertilizer and feed additives for agricultural use, the Company enjoys VAT and operations taxes breaks under current Chinese law. There is no foreseeable change of such an exemption, however, no assurance can be given that the current Chinese tax law will not change in the future. We May Never Have an Active Trading Market. Although our stock is listed on the Over the Counter Bulletin Board established by NASDAQ (the “OTCBB”) under the symbol MXNU, it has not traded. Accordingly, there can be no assurances that a market for our common stock will be established. The market for our common stock will be influenced by a number of factors relating to our operations.Accordingly, even if a trading market does develop, it may not be maintained or trading may not be at sufficient levels to provide liquidity. Our Common Stock is Likely to be A “Penny Stock” Our common stock could be considered to be a "penny stock" if it meets one or more of the definitions in Rules 15g-2 through 15g-6 promulgated under Section 15(g) of the Securities Exchange Act of 1934, as amended. These include but are not limited to the following: (i) the stock trades at a price less than $5.00 per share; (ii) it is not traded on a "recognized" national exchange; (iii) it is not quoted on the NASDAQ Stock Market, or even if so, has a price less than $5.00 per share; or (iv) is issued by a company with net tangible assets less than $2.0 million, if in business more than a continuous three years, or with average revenues of less than $6.0 million for the past three years. The principal result or effect of being designated a "penny stock" is that securities broker-dealers cannot recommend the stock but must trade in it on an unsolicited basis. Broker-Dealer Requirements May Affect Trading and Liquidity of Our Common Stock Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rule 15g-2 promulgated thereunder by the SEC require broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document before effecting any transaction in a penny stock for the investor's account. Potential investors in our common stock are urged to obtain and read such disclosure carefully before purchasing any shares that are deemed to be "penny stock."Moreover, Rule 15g-9 requires broker-dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor's financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult for holders of our common stock to resell their shares to third parties or to otherwise dispose of them in the market or otherwise. Possible Anti-Takeover Impact of Un-issued Preferred Stock The Company’s Articles of Incorporation provide for the issuance of up to 1,000,000 shares of preferred stock in series with rights, privileges and limitations as determined by the Board of Directors, without shareholder approval. No shares of preferred stock have been designated and none are issued and outstanding. Furthermore there are no plans or commitments to issue any shares of preferred stock. The Board of Directors believes that the authorization of “blank check” preferred stock in the Articles of Incorporation provides the Company with needed flexibility for corporate planning. However, “blank check” preferred stock could be utilized as an anti-takeover tool or its issuance could dilute the interests of shareholders. Need for Additional Financing In order to expand our business, we will require additional financing. There are no commitments for the same and no assurance can be given that additional financing cannot be obtained on terms that will not dilute the interests of our present shareholders. Our Principal Shareholders Control Us. Qi Jinjun and Dansheng Trading Co. Ltd., received11,520,000 (38.4%) and 6,504,000 (21.68%) of our shares, respectively, at the Closing under the agreement.Mr. Qi owns Dasheng TradingCo. Ltd.As a result, Mr. Qi is likely to be in a position to control the Company’s affairs for the foreseeable future. -8- Selected Financial Data The following data should be read in conjunction with the financial statements included elsewhere herein. Balance Sheet Data: June 30, 2007 September 30, 2007 Total Current Assets $10,905,889 $12,324,002 Total non-Current Assets $4,485,112 $4,466,165 Total Assts $15,391,001 $16,808,167 Liabilities and Stockholder Equity Total Current Liabilities $2,497,161 $2,873,374 Total Long Term Liabilities $2,418,335 $2,456,807 Minority Interest $1,342,738 $1,513,980 Total Liabilities $6,258,234 $6,844,161 Stockholders' Equity $9,133,767 $9,964,006 Total Liabilities and Stockholders Equity $15,391,001 $16,808,167 Income Statement Data: For Years Ended June 30, For Three Months Ended September 30 2007 2006 2007 2006 (unaudited) Net Revenues $ 9,961,792 $ 7,351,068 $ 3,006,437 $ 2,168,862 Gross Profit $ 4,166,651 $ 3,209,963 $ 1,194,682 $ 791,738 Net Income $ 1,991,535 $ 1,499,832 $ 655,855 $ 302,347 -9- Management's Discussion and Analysis of Financial Condition and Results of Operations RESULTS OF OPERATIONS - FISCAL 2 The Company has one reportable segment that is engaged in manufacturing and marketing certain products that are primarily fertilizer and livestock feed. Net Revenue increased from $7,351,058 in fiscal 2006 to $9,961,792 in fiscal 2007, an increase of $2,610,734 or 35.6%. Gross Profit increased from $3,209,963 in fiscal 2006 to $4,166,651 in fiscal 2007, an increase of $956,688 or 29.8%. The higher revenues and gross profits reflect a greater acceptance of the Company’s products, as both price and sales volume increased from last year.As a result of increased sales and increased gross profit (with relative stability in operating expenses), net income increased from $1,471,073 in fiscal 2006 to $2,021,229 in fiscal 2007, an increase of $550,156 or 37.4%. RESULTS OF OPERATIONS - FIRST QUARTER 2 The Company has one reportable segment that is engaged in manufacturing and marketing certain products that are primarily fertilizer and livestock feed. Net Revenue increased from $2,168,862 in Q1 of fiscal 2007 to $3,006,437 in Q1 of fiscal 2008, an increase of $837,575 or 38.6%. This is due to a combination of the price increase of our products and increased sales. Gross Profit increased from $791,398 in Q1 of fiscal 2007 to $1,194,682 in Q1 of fiscal 2008 an increase of $402,944 or 50.9%. The higher revenues and gross profits reflect a greater acceptance of the Company’s products.As a result of increased sales and increased gross profit (with relative stability in operating expenses), Net Income increased from $302,346 in Q1 of fiscal 2007 to $655,856 in Q1 of fiscal 2008, an increase of$353,510 or 116.9%. LIQUIDITY AND CAPITAL RESOURCES The Company continued to strengthen its balance sheet in fiscal 2007 and the first quarter of fiscal 2008. Total assets and stockholders’ equity have both increased. The Company utilizes short term bank financing to provide for its liquidity needs as the Company is typically paid for its products on a basis that is adequately prompt to allow the Company to operate at present levels and to sustain growth.However, to continue growth, the Company must higher additional personnel with technical training to provide efficacy assessments to the Company’s customers.Also, present plant capacity is not, in the opinion of management, adequate for the Company’s anticipated growth.Management will seek additional equity or debt financing for the Company to permit the hiring of additional personnel and plant expansion. However, the Company does not have any commitments for additional financing and no assurance is given that any additional financing will be available or that, if available, it will be on terms that are favorable to our shareholders. Related Party Transactions Mr. Qi Jinjun is the owner of Dasheng Trading Co., Ltd., a principal supplier to the Company.Dasheng Trading Co. Ltd. is also one of our principal shareholders.Management believes that all transactions with DashengTrading Co. Ltd. were on a basis no more favorable to Dasheng Trading Co. Ltdthan would have been obtained from a third party.However, to appearance of a conflict, management intends to seek to reduce the Company’s dependence on Dasheng TradingCo. Ltd. as a supplier in the future. Mr. Qi Jinjun and Dasheng Trading Co. Ltd., received 11,520,000 (38.4%) and 6,504,000 (21.68%) of our shares, respectively, at the Closing under the agreement. -10- Item 9.01. Financial Statements and Exhibits. (a) Financial Statements. (i) Consolidated Financial Statements of Gansu Dasheng Biology Science and Technology Stock Co., Ltd and Subsidiaries for the Fiscal Years Ended June 30, 2007 and 2006 (with report of independent registered accounting firm thereon). (ii) Consolidated Financial Statements of Gansu Dasheng Biology Science and Technology Stock Co., Ltd and Subsidiaries for the Three Months Ended September 30, 2007 and 2006 (Unaudited). (b) Pro-Forma Financial Information None. (c) Exhibits 10.1 Agreement and Plan of Reorganization, dated as of January 29, 2007, by and among the Company, Nicholas Stone and American Spring Pharmaceutical, Inc., Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Max Nutirtion, Inc. By: /s/ Qi Jinjun Name: Qi Jinjun Title: Chairman and CEO Dated: January 30, 2008 -11- GANSU DASHENG BIOLOGY SCIENCE AND TECHNOLOGY STOCK CO., LTD. AND SUBSIDIARIES JUNE 30, 2007 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Contents Page(s) Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance SheetF-3 Consolidated Statements of Income and Comprehensive IncomeF-4 Consolidated Statement of Stockholders’ EquityF-5 Consolidated Statements of Cash FlowsF-6 Notes to the Consolidated Financial StatementsF-7 to F-17 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Gansu Dasheng Biology Science and Technology Stock Co., Ltd. We have audited the accompanying consolidated balance sheet of Gansu Dasheng Biology Science and Technology Stock Co., Ltd. and Subsidiaries (the “Company”) as of June 30, 2007, and the related consolidated statements of income and comprehensive income, stockholders’ equity and cash flows for the fiscal years ended June 30, 2007 and 2006.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purposes of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amount and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of June 30, 2007, and the related consolidated statements of income and comprehensive income, stockholders’ equity and cash flows for the fiscal years ended June 30, 2007 and 2006 in conformity with accounting principles generally accepted in the United States of America. /s/Li
